           Case 1:20-cr-00135-JMF Document 142 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   20-CR-135-2 (JMF)
                                                                       :
MICHAEL DELAGUILA,                                                     :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Counsel shall appear for a teleconference with the Court on June 11, 2020, at 3:45 p.m.,

to discuss Defendant Michael Delaguila’s pending motion for temporary release, ECF No. 131.

(Delaguila has consented to proceed by telephone and has waived his own appearance. See ECF

No. 141, at 1.) Counsel shall join the conference by calling the Court’s dedicated conference call

line at (888) 363-4749, using access code 542-1540 followed by the pound (#) key. Members of

the public may access the conference using the same call-in information, but will be placed in

listen-only mode. Recording of the conference is prohibited by law.

        All parties must familiarize themselves with the Court’s Individual Rules, including

the Court’s Emergency Individual Rules and Practices in Light of COVID-19, which are

available at https://nysd.uscourts.gov/hon-jesse-m-furman. Among other things, the parties

shall promptly send an email to Chambers identifying the names of counsel who will be speaking

at the conference, in accordance with Rule 2(C)(ii) of the Court’s Emergency Individual Rules.

        In addition to the issues raised by the parties’ briefing, counsel should prepare to address

the following questions:

    1. Does the Court have authority — under 18 U.S.C. § 3142(i)(3), the Sixth Amendment, or
       any other provision of law or precedent — to direct the Government and/or the Essex
       County Correctional Facility (“ECCF”) to take specific steps to improve Defendant’s
                                                         1
        Case 1:20-cr-00135-JMF Document 142 Filed 06/10/20 Page 2 of 2



      access to counsel? See United States v. Rodriguez, No. 12-CR-83S, 2015 WL 1120157,
      at *2 (W.D.N.Y. Mar. 12, 2015).

   2. If so, what, if anything, should the Court order the Government and/or ECCF to do? Put
      differently, what, if anything, should the Court order the Government and/or ECCF to do
      to ensure that Defendant has reasonable access to counsel? See, e.g., United States v.
      Janis, 820 F. Supp. 512, 517-18 (S.D. Cal. 1992); United States v. Barclay, No. 19-CR-
      221 (BLW), 2020 WL 1062992, at *5 (D. Idaho Mar. 2, 2020).

   3. What specific steps is ECCF taking “to implement videoconferencing . . . within
      proximity to inmates” and “to improve [its] videoconferencing capabilities”? See ECF
      No. 135, at 5-6. When precisely and how does the Government and/or ECCF anticipate
      that “attorney-client access at ECCF will improve”? Id. at 6.

   4. How does attorney-client access at ECCF compare to attorney-client access at the
      Metropolitan Correctional Center, the Metropolitan Detention Center, and other facilities
      used to detain S.D.N.Y. defendants? To the extent that attorney-client access is better at
      another facility, could Defendant be transferred to that facility?

      SO ORDERED.

Dated: June 10, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
